Citation Nr: 0901062	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-38 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus, to include as due to exposure to Agent Orange or 
other chemical agents.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran had active military service from March 1966 to 
March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2005 and November 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  The veteran testified at 
a Travel Board hearing in August 2007.

In a decision dated September 2007, the Board denied the 
veteran's claim of service connection for Type II diabetes 
mellitus.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
order dated November 12, 2008, the Court vacated the Board's 
September 2007 decision and remanded the case pursuant to the 
terms of a Joint Motion for Remand.


FINDINGS OF FACT

1.  The veteran was not exposure to an herbicide agent, as 
defined in 38 C.F.R. § 3.307(a)(6), during his military 
service in Korea from July 22, 1966 to August 22, 1967.

2.  The veteran's Type II diabetes mellitus did not originate 
in service or within one year of service, and is not shown to 
otherwise be causally related to his military service, 
including the alleged exposure to Agent Orange or other 
chemical agents.


CONCLUSION OF LAW

Service connection for Type II diabetes mellitus is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be demonstrated either by showing direct service 
incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  Savage, 
10 Vet. App. at 495-496.  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee, 34 F.3d 
at 1043 (Fed. Cir. 1994).

Some chronic diseases such as diabetes mellitus are presumed 
to have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

In addition, diseases associated with exposure to certain 
herbicide agents used in support of military operations in 
the Republic of Vietnam (Vietnam) during the specific time 
period will be considered to have been incurred in service.  
38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  
Specifically, this includes 2,4-D; 2,4,5-7 and its 
contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. 
§ 3.307(a)(6).

Herbicide exposure is presumed if the veteran served in 
Vietnam from January 9, 1962 to May 7, 1975, even without 
diagnosis of a presumptive disease, absent affirmative 
evidence to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  For diabetes mellitus, the presumption 
requires exposure to an herbicide agent and manifestation of 
Type II diabetes mellitus to a degree of at least 10 percent 
at any time after service.  38 U.S.C.A. § 1116(a)(2); 
38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

Furthermore, VA has received from the Department of Defense 
(DOD) a listing of locations outside of Vietnam where Agent 
Orange was used or tested over a number of years.

In this regard, the DOD has confirmed that Agent Orange was 
used along the demilitarized zone (DMZ) in Korea from April 
1968 to July 1969.  Fields of fire between the front line 
defensive positions and the south barrier fence were 
defoliated.  The size of the treated area was a strip of land 
151 miles long and up to 350 yards wide from the fence to 
north of the "civilian control line."  There was no 
indication that herbicides were sprayed in the DMZ itself.  
Herbicides were applied through hand spraying and by hand 
distribution of pelletized herbicides.  Although restrictions 
were put in place to limit potential for spray drift, run- 
off, and damage to food crops, records indicate that the 
effects of spraying were sometimes observed as far as 200 
meters down wind.

If it is determined that a veteran who served in Korea from 
April 1968 to July 1969 belonged to one of the units 
identified by DOD, then it is presumed that he or she was 
exposed to herbicides containing Agent Orange, and the 
presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  
See VA Adjudication Procedure Manual, M21-1 MR, Part IV, 
Subpart ii, Chapter 2, Section C, Topic 10, Block k.

If the veteran instead either belonged to a different unit 
located in Korea during this time period, or served in one of 
the units identified by DOD between September 1, 1967 and 
August 31, 1971, but not during 1968 or 1969, then herbicide 
exposure will represent a factual determination to be 
established on a case-by-case basis.  See VA Adjudication 
Procedure Manual, M21-1 MR, Part VI, Chapter 2, Section B, 
Topic 6, Block d.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

According to private treatment records from "R.B.," M.D., 
dated 1999 to 2004, the veteran has been treated for and 
diagnosed with Type II diabetes mellitus.  The veteran 
alleges that this condition may be related to exposure to 
Agent Orange or other chemical agents during his service in 
Korea near the DMZ.  

Significantly, at the hearing in August 2007, the veteran 
indicated that he neither personally participated in nor 
witnessed the spraying of herbicides, providing evidence 
against the claim.

The veteran essentially claims that due to being present and 
conducting occasional maneuvers in defoliated areas near the 
DMZ, he was exposed to herbicides.  The veteran has submitted 
photos of defoliated areas near his camp in Korea.

During the course of the appeal, the veteran has also alleged 
that his diabetes may be directly related to exposure to 
other chemicals in service including fumigants, rodenticides, 
pesticides, kerosene, and other chemicals used to maintain 
military equipment.

Initially, the veteran does not contend, and evidence does 
not establish, "service in Vietnam," such that exposure to 
herbicides may be presumed on that basis.  38 C.F.R. 
§§ 3.307(a)(6), 3.313(a).  Rather, the veteran solely 
contends that his diabetes mellitus is due to Agent Orange or 
other chemical exposure in Korea.  The threshold issue, then, 
is whether there is sufficient evidence that the veteran was 
exposed to an herbicide agent, as defined in 38 C.F.R. 
§§ 3.307(a)(6), in Korea.  If the veteran was so exposed, the 
presumptions found in 38 C.F.R. § 3.309(e) would apply.

Service personnel records (SPRs) reveal that the veteran 
served in Korea from July 22, 1966 to August 22, 1967.  He 
was assigned to the 8th Army, I Corps and the 1st Target 
Acquisition Battalion, 25th Artillery Company.  Therefore 
under DOD guidelines, the veteran was not stationed in Korea 
during the period of April 1968 to July 1969, when herbicide 
agents were known to have been extensively used.  Quite 
simply, the veteran had left Korea by this time.  

Furthermore, SPRs show that the veteran did not serve in one 
of the units identified by DOD as having been stationed in 
areas along the DMZ at the time herbicides were used, 
providing two bases (the unit he was in and the time period 
he was in Korea) that do not support this claim and, in fact, 
provide more evidence against this claim.

Therefore, under DOD guidelines, the veteran's service in 
Korea did not involve circumstances under which herbicide 
exposure may have taken place.  Without service during the 
requisite time period or with the requisite unit, the 
presumption of exposure cannot be applied.

Regardless of the above, the veteran has submitted evidence 
purporting to show that he was in fact exposed to an 
herbicide agent as defined in 38 C.F.R. §§ 3.307(a)(6) and 
numerous other toxic substances in Korea.  The veteran 
reports an initial assignment Camp Red Cloud Headquarters 
with the 2nd Infantry Division in July 1966 with later 
reassignments to the 8th Army I Corps at Camp Jersey (also 
known as Camp Nomad Charlie) and Camp Jackson.  The veteran 
has submitted an internet map showing that Camp Red Cloud and 
Camp Jackson were considered within the DMZ area.  The 
veteran has also provided photographs purporting to show a 
defoliated perimeter fence line at Camp Jackson, and himself 
standing in front of "herbicide bunkers."  The veteran does 
not dispute that he departed Korea in August 1967.

A notarized statement from J.W.D., Commander of the 
Department of Oregon Korean Veterans Association, avers that 
he witnessed U.S. military applications of defoliants from 
May 1962 to April 1964.  This individual recalls monthly 
application of defoliants around the camp perimeters, 
covering areas 500 yards wide, dispersed by boom trucks and 
aircraft.  He also recalls seeing barrels of spray being 
stored in restricted areas.

A statement contained in "Mail Call" includes a service 
member witness statement that Agent Orange was used as far 
back as 1963 around fence lines, guard towers and observation 
posts.

A service-member statement avers to witnessing herbicide 
spraying being conducted in the Spring and Summer of 1967 
around the area of Camp Young and the Battalion Motor Pool 
1/23 Infantry as well as the perimeter line.  Attached to 
this statement are black and white photographs appearing to 
depict herbicide spraying in the areas described.

A service-member statement from the 1st Battalion, 72nd Armor, 
2nd Infantry Division at Camp Rose recalls spraying weed 
killers around the base for vegetation control from May 1966 
to June 1967.  He was not told that the chemical was Agent 
Orange.

Another service-member statement avers that, from June 
through September 1967, areas near the Imjin River were 
cleared with a weed killer that had been used in Vietnam.

Another service-member submitted a photograph questioning 
whether orange drums where the 176th Engineer Battalion was 
located in 1966-67 might have contained Agent Orange.

Additional evidence includes excerpts from an article by 
Major Daniel P. Bolger, within the Leavenworth Papers titled 
"Scenes From An Unfinished War."  This article is published 
by the Combined Arms Combat Studies Institute.  This 
information, which includes a picture diagram, describes a 
barrier fence system along the perimeter of the South Edge of 
the DMZ ("South Tape") that spanned two divisional fronts 
in 1967.  As part of the barrier system, a 120-meter-wide 
"kill zone" had been cleared with plows, chain saws, axes 
and "chemical defoliants." 

Another service-member statement recalls that South Korean 
troops sprayed defoliants along the barrier fences in 1967.

A Department of the Army document, entitled "Vegetation 
Control Program (CY 68)" documents that First Republic of 
Korea (FROK) forces used a small quantity of commercial 
herbicide (2,4,D) in selected areas, such as observation and 
guard posts, in 1963.  In 1967, the Department of Army 
instituted a study to determine the best means of controlling 
vegetation, yet stay within the existing Armistice agreement.  
As part of that evaluation, tests of herbicides were 
conducted in small selected areas near, but South of, the DMZ 
South tape and the Civilian Control Line.  Otherwise, the 
document notes that manual clearing was used for vegetation 
control in 1967.  This document then discusses herbicide 
testing and applications which occurred after the veteran 
left Korea.

Additional records from the 8th Army historical files 
indicates that FROK and I US Corps (Gp) had a plan approved 
for a one-time use of defoliants, ORANGE, BLUE and MONURON, 
of 18,830 acres (equivalent to a strip of 151 miles long by 
342 yards wide).  Application of MONURON began in April 17, 
1967 on strips 200 meters in width along selected portions on 
the DMZ Security System Fence, and was completed in the I 
Corps area by April 28, 1967.  A total of 145,000 pounds of 
MONURON was spread by hand for a total coverage of 580 acres 
in the I US Corps area.  A total of 1500 drums of MONURON 
were spread over 341 acres in the FROK area.  Between July 
and September 1967, the Engineer, 8th Army tested 
applications of MONURON and 2,4,D at 9 locations totaling 80 
acres.  It was recommended that herbicide use be extended 
along the DMZ security fence, around guard posts and along 
avenues of approach.

An extract from an EUSA study published in December 1966, 
referred to as the "Rice Report," reported that chemical 
defoliants could be used for vegetation control, and that 
tests conducted by the 3d Brigade, 2nd Infantry favored the 
use of TELVAR MONURO after testing had been conducted.

Excerpts from the Alvin Young collection reports findings 
from various experts and anecdotal reports that herbicides 
were used six to twenty-five times stronger than recommended.  
The various means of transmission to other locations included 
wet deposition, dry particle deposition, air-water 
deposition, chemical cycling and long-range transport, tides 
and runoffs, and monsoons.  TCCD had been documented as 
traveling over 1200 miles.  TCDD could be obtained from 
water, either because of measurable amounts of TCDD are water 
soluble or because TCDD-bound particles matter fine enough to 
escape filtration may exist in water.  Purification equipment 
used in Korea were not capable of removing small dioxin 
molecules from drinking water, and noted that contaminated 
water used to wash clothing was another source of exposure.  
Herbicide agents were known to persist with a half-life in 
surface soil of 9 to 15 years and 25 to 100 years in subsoil.  
Recent studies showed the continued presence of herbicides in 
Vietnam 40 years after use.  One service-member in the 
Chemical Corps recalled dumping 25 to 100 gallons of 
herbicide agents in the Korean waterways per day.

A document published by The Armed Forces Pest Control Board, 
revised in December 1963, discussed recommended uses of 
various chemicals to control pests.

One article issued by the New Jersey Department of 
Environmental Protection reports that it is a "known fact" 
that all military uniforms during the Vietnam Era were 
impregnated with chemicals to guard against insect 
infestation, including DEET, DDT and Pyrethrum.  Other 
deterrents included insecticides, pesticides, herbicides, 
rodenticides, fumigants and repellants.  This article reports 
that Malathion was commonly used as an insect repellant and 
sprayed at all base camps.  The chemicals, known to be 
persistent in soils, were deposited by means of erosion, 
vaporization, combustion and atmospheric entrapment of 
particulates being re-deposited long distances from the 
originating spot.

Finally, the veteran has submitted a copy of an RO rating 
decision which awarded a veteran service connection for Type 
II diabetes mellitus based upon a presumed exposure to 
herbicides in October 1967.  This individual was assigned to 
the 1st Battalion, 23rd Infantry.  A memorandum from that 
decision is attached to the record.

In this case, the National Personnel Records Center (NPRC) 
indicated in April 2005 that there was no record of 
occupational herbicide exposure for the veteran.  The 
evidence submitted by the veteran establishes that herbicide 
applications occurred in limited areas prior to the veteran's 
service in Korea, and that test applications of herbicides 
occurred in limited areas during his service in Korea.  
However, none of this evidence establishes that the veteran 
was, in fact, exposed to an herbicide agent as a result of 
those applications.  

More importantly, the DOD published some of the documents 
submitted by the veteran, including "Vegetation Control 
Program (CY 68)," the 8th Army historical files, and the EUSA 
study published in December 1966.  Overall, the Board finds 
the DOD a more competent authority to determine whether the 
veteran was present at a location which may have subjected 
him to herbicide exposure.  According to DOD guidelines, the 
veteran's service in Korea did not involve circumstances 
under which herbicide exposure may have taken place.  This 
determination substantially outweighs the lay assertions by 
the veteran and the various anecdotal reports by prior 
service-members.  None of the lay statements of other service 
members demonstrate personal exposure to herbicides by the 
veteran in this case.

In so deciding, the Board acknowledges that the veteran 
submitted a September 2004 rating decision from another RO 
that granted service connection for another veteran for Type 
II diabetes mellitus due to herbicide exposure.  However, the 
facts in that case can be distinguished from the present case 
because that particular veteran served in a specific unit 
identified by DOD as a unit subjected to herbicide exposure 
in 1967 in Korea, while the veteran in the present case did 
not serve in any of the units listed by the DOD.

The Board also acknowledges the veteran's argument that the 
dates used when determining whether herbicides were used in 
Korea should be from January 1, 1967 to December 31, 1967, as 
provided in 38 U.S.C.A. § 1821.  However, this statute 
pertains to benefits for children of certain Korea service 
veterans born with spina bifida and does not apply to the 
case at hand.  Importantly, this statute does not state that 
all veterans who were stationed in Korea during this period 
are presumed exposed to herbicide agents.

Rather, under this statute, if a veteran has a child born 
with spina bifida and served in Korea during this period, the 
Secretary of VA and Secretary of Defense must then determine 
whether the veteran was exposed to herbicide agents.  The 
applicable provision of this case, 38 C.F.R. § 3.309(e), does 
not contain similar language.  Importantly, DOD has already 
found for purposes of 38 C.F.R. § 3.309(e) that herbicides 
were only used beginning from April 1968 along the DMZ.  

Thus, the DOD has already made this determination with 
respect to the applicable regulation in the instant case, the 
Board finds that further confirmation from the DOD is not 
necessary.  The Board has no legal authority to apply the 
provisions of 38 U.S.C.A. § 1821 in this case.  The Board is 
bound by the statutes and regulations governing entitlement 
to VA benefits, the instructions of the Secretary, and the 
precedent opinions of the VA's chief legal officer.  
38 U.S.C.A. § 7104(c).  Should the applicable law change in a 
manner favorable to the veteran, he is encouraged to reopen 
his claim for service connection.

In summary, the veteran's assertions regarding herbicide 
exposure are outweighed by the service and post-service 
evidence of record, and the expertise provided by DOD.  The 
veteran's own admission at the hearing to never seeing or 
spraying Agent Orange also provides some limited evidence 
against the claim.  Thus, the Board finds that the 
presumptive regulations regarding exposure to Agent Orange 
are not applicable in this case.  See 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e).

The Board must also determine whether the veteran is entitled 
to service connection for diabetes mellitus on a direct 
basis, or on a presumptive basis for diabetes mellitus seen 
within one year of separation from service.  Combee, 34 F.3d 
at 1043.

In this respect, there is no evidence of diabetes mellitus in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 
494-97.  It follows there is no basis to presume the in-
service incurrence of diabetes mellitus within one year of 
discharge from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).  There is also no competent medical opinion of 
record linking, or suggesting a link, between the veteran's 
Type II diabetes mellitus and his claimed exposures to other 
chemicals in service including fumigants, rodenticides, 
pesticides, kerosene and/or other chemicals used to maintain 
military equipment.

The Board has considered that the service medical records 
(SMRs) are incomplete.  VA has a heightened obligation to 
satisfy the duty to assist when SMRs are lost or missing.  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  
However, the veteran has not alleged treatment for or a 
diagnosis of diabetes mellitus during service.  Consequently, 
the fact that certain SMRs are missing does not affect the 
veteran's claim, based on the veteran's own statements.

In fact, post-service, the Board notes the veteran himself 
indicated that he was first treated for and diagnosed with 
diabetes mellitus in the mid-1990s, over 20 years after 
discharge from service.  See Maxson v. Gober, 230 F. 3d 1330, 
1333 (Fed. Cir. 2000) (holding that it was proper to consider 
the veteran's entire medical history in determining if 
service-connection is warranted, including a lengthy period 
of absence of complaints); see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) (holding that "negative 
evidence" could be considered in weighing the evidence).  

The Board emphasizes that the veteran's own lay statements do 
not assert any symptoms of diabetes mellitus in-service or 
for many years thereafter.  Layno, 6 Vet. App. at 469.  See 
also 38 C.F.R. § 3.159(a)(2).  Furthermore, neither the 
veteran nor his representative, without evidence showing that 
he or she has medical training or expertise, is competent to 
offer an opinion that current diabetes mellitus is related to 
alleged herbicide or other chemical exposure during service.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.

Moreover, as indicated above, there is simply no competent, 
medical evidence or opinion that in any way relates the 
veteran's current diabetes mellitus and his period of active 
service, to include alleged exposure to Agent Orange and 
other chemicals.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's diabetes mellitus claim on 
either a direct or presumptive basis.  38 U.S.C.A. § 5107(b).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

A pre-adjudicatory RO letter in March 2005 advised the 
veteran of the types of evidence and/or information deemed 
necessary to substantiate his claim, the relative 
developmental duties under the VCAA, and for the veteran to 
submit all evidence in his possession that pertained to his 
claim.  The veteran was specifically advised of the 
applicable presumptive service connection provisions, 
including those pertaining to veterans who served in Korea. 

Thereafter, the veteran amended his claim to include exposure 
to various chemicals other than herbicides.  An RO letter in 
September 2006 advised the veteran of the types of evidence 
and/or information deemed necessary to substantiate these 
theories of service connection, the relative developmental 
duties under the VCAA, and for the veteran to submit all 
evidence in his possession that pertained to his claim.  The 
veteran was further advised of alternate forms of evidence 
that could be used to prove his claims.  Additionally, this 
letter advised the veteran of the criteria for establishing 
an initial rating and effective date of award, should service 
connection be established.

The RO's March 2005 and September 2006 effectively satisfied 
the notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R.  § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473, 
486 (2006).  Any timing deficiencies were cured with 
readjudication of the claims in the March 2007 supplemental 
statement of the case (SSOC).  See Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Importantly, the veteran has demonstrated his actual 
knowledge of the evidentiary requirements in this case.  The 
veteran has submitted an extensive amount of documentation in 
an effort to establish his actual exposure to herbicides.  
This provides further evidence that any notice errors have 
not been prejudicial to the veteran.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

With respect to the duty to assist, the RO has secured 
certain SMRs, SPRs, private medical records, and a statement 
from the NPRC.  The veteran was also given the opportunity to 
present testimony at a Travel Board hearing.  Absent an 
allegation of symptoms of diabetes mellitus in service, the 
Board finds no basis for further pursuit of any missing SMRs 
as they would make no difference in the outcome.  At the 
hearing, the veteran stated there were no other outstanding 
records.

The veteran has requested VA to obtain a host of information 
in any effort to support his claim, such as all official 
necropsies and necropsy summaries for all K9 units which 
served in Korea from 1968 to 1980, and a DOD list of all pest 
control agents used in the 1960's and 1970's.  Absent 
competent medical opinion this veteran's diabetes mellitus 
may be due to exposure to pest control products, obtaining a 
list of from DOD on the pest control products it used is not 
relevant to the facts of this case.  

More importantly, the Court has held that the duty to assist 
is not a license for a fishing expedition to determine if 
there might be some unspecified information which could 
possibly support a claim.  Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992).  In this regard, VA's duty is just what it 
states, a duty to assist, not a duty to prove a claim with 
the claimant only in a passive role.  Olsen v. Principi, 3 
Vet. App. 480 (1992).  The duty to assist requires VA to 
"make reasonable efforts to obtain relevant records 
(including private records) that the claimant adequately 
identifies to VA and authorizes VA to obtain."  38 U.S.C. § 
5103A(b)(1); see Loving v. Nicholson, 19 Vet. App. 96, 102 
(2005).  In light of DOD's guidelines, the Board finds that 
obtaining the records requested by the veteran is 
unreasonable and not relevant to his claim.

Although a VA etiological opinion has not been obtained for 
the claim, the standards of McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), are not met in this case.  See also 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R.§ 3.159(c)(4).  SMRs and 
SPRs are negative for diabetes mellitus or evidence of 
herbicide or other chemical agent exposure, as are post-
service records until 20 years after discharge.  Further, 
there is neither medical evidence demonstrating or indicating 
that his diabetes mellitus is linked to service, nor evidence 
of continuity of symptomatology for diabetes mellitus since 
service.  As a whole, service and post-service records 
provide no basis to grant the claim, and in fact provide 
evidence against the claim, such that no basis for a VA 
examination is warranted.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion on when it is based 
exclusively on the recitations of a claimant that have been 
previously rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. § 
5103A(a)(2).

Accordingly, the Board is satisfied that all relevant 
evidence identified by the veteran has been secured, and that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

ORDER

Service connection for Type II diabetes mellitus, to include 
as due to exposure to Agent Orange or other chemicals, is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


